Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-17-2008

Bond v. Beard
Precedential or Non-Precedential: Precedential

Docket No. 06-9002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Bond v. Beard" (2008). 2008 Decisions. Paper 280.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/280


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                        PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                 Nos. 06-9002 & 06-9003


                                       JESSE BOND
                                               Appellant (No. 06-9002)

                                             v.

        JEFFREY BEARD; WILLIAM STICKMAN; JOSEPH MAZURKIEWICZ;
         THE DISTRICT ATTORNEY OF THE COUNTY OF PHILADELPHIA;
          THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA
                                      Appellant (No. 06-9003)


                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 02-cv-08592)
                        District Judge: Honorable John P. Fullam


                                   Argued April 8, 2008

                Before: AMBRO, SMITH and ALDISERT, Circuit Judges

                              (Opinion filed August 20, 2008)


                 ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the published Opinion in the above case filed August
20, 2008, be amended as follows:

        On page 9, in the second line of the block quote, replace the n-dash with an m-
dash.
      On page 10, in the last line of the first partial paragraph, replace the n-dash with an
m-dash.

         On page 10, in the last line, replace the n-dash with an m-dash.

      On page 11, at the end of the second “Prosecutor” entry, replace the n-dash with an
m-dash.

      On page 12, insert “[,]” after “At the defendant’s request” in the sixth line from the
bottom and after “After being challenged a second time” in the third line from the bottom.

      On page 13, in the second-to-last line of the first partial paragraph, replace the
hyphen in “1821-1828” with an n-dash.

         On page 23, note 10, second line, replace “498” with “488” (i.e., replace “9” with
“8”).

      On page 29, in the second-to-last line of the paragraph beginning “Bond’s mother,
Queenie Victoria....”, replace the n-dash with an m-dash.

       On page 31, in the second line of the paragraph headed “School Records”, replace
both n-dashes with m-dashes.

      On page 33, in the first line of the second full paragraph, insert a comma after
“Ph.D.” to read “Allan Tepper, Ph.D., to evaluate Bond”.

                                            By the Court,


                                            /s/ Thomas L. Ambro, Circuit Judge


Dated:          October 17, 2008




                                               2